Citation Nr: 1453658	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease.

2.  Entitlement to service connection for a chronic lung disability, to include idiopathic pulmonary fibrosis. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified before the undersigned in a May 2013 hearing.  A transcript is of record.  

As will be discussed in detail below, the Veteran filed a claim for entitlement to service connection for chronic bronchitis in July 2006.  The claim was denied in a February 2007 rating decision, and the Veteran filed two notices of disagreement in March 2007 and May 2007 respectively.  After being issued a statement of the case in October 2007, the Veteran perfected his appeal by filing a timely Form VA-9 in November 2007.  

In August 2009, the Veteran filed a "new" claim for idiopathic pulmonary fibrosis (IPF).  In a September 2009 statement, the Veteran related that he was filing additional information "for chronic bronchitis, as it has developed into pulmonary fibrosis" and that he wished to "reopen" the claim "with the additional information that [he has] provided."  In an October 2009 letter, the RO informed the Veteran that it was now working on his claim for service connection for "chronic bronchitis (claimed as pulmonary fibrosis)" and that it had closed the appeal on the issue of chronic bronchitis, per the September 2009 statement from the Veteran.  An October 2010 rating decision by the RO informed the Veteran that his claim remained denied because the evidence that he has submitted in support of the claim was not new and material. 

It is unclear to the Board why the RO interpreted the Veteran's September 2009 statement to constitute a "withdrawal" of his appeal, and why it started treating his claim as a new and material evidence issue.  The reality is that the Veteran has been pursuing the same claim all along - the only thing that has changed was the Veteran's medical diagnosis, which used to be "chronic bronchitis" and became "idiopathic pulmonary fibrosis."      

Case law provides that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, and to ensure the Veteran the broadest consideration of his claim, the Board is broadening the scope of the present claim because it turns upon the same history, factual bases, and claimed symptomatology as were considered when the claim was characterized as one for chronic bronchitis.  The Veteran has continuously maintained since filing his initial claim in 2006 that he experiences a lung disability as a result of his active service that is manifested by a chronic cough.  The Board recharacterizes the service-connection issue on appeal as one for a lung disability, to necessarily include idiopathic pulmonary fibrosis.     


FINDINGS OF FACT

1.  On March 12, 2013, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to service connection for lumbar spine degenerative disc disease.

2.  A chronic respiratory disorder was not shown in service or for many years thereafter; and the preponderance of the evidence fails to establish that the Veteran's diagnosed idiopathic pulmonary fibrosis is etiologically related to his active service, to include presumed herbicide exposure. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for lumbar spine degenerative disc disease have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  Idiopathic pulmonary fibrosis was not incurred in or aggravated by active service nor may it be presumed to be related to his herbicide exposure.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeal

The issue of entitlement to service connection for lumbar spine degenerative disc disease was denied in February 2009. The Veteran perfected his appeal with regard to that issue in February 2010.  In March 2013, and after the matter had been certified for appeal to the board, the Veteran submitted a written statement indicating that he wished to withdraw the issue of service connection for lumbar spine degenerative disc disease.  The withdrawal was effective immediately upon receipt by VA. 38 C.F.R. § 20.204(b)(3) (2014).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  The Veteran has withdrawn the appeal on the issue of entitlement to service connection for lumbar spine degenerative disc disease.  Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


II. VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

September 2006, October 2009, and January 2010 letters fulfilled all the above-described notice requirements. 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are in evidence.  

The RO also provided the Veteran with VA examinations in September 2010 and May 2011.  The examiners obtained a complete complaint history from the Veteran and provided thorough examinations, including the appropriate testing.  The examinations of record are adequate for adjudicating the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III. Merits of the Claim

The Veteran claims service connection for a chronic respiratory disorder (identified as idiopathic pulmonary fibrosis (IPF)) related to his active military service.  He specifically asserts that he has IPF as a result of a February 1966 seven-day hospitalization for acute pneumonitis, which he believes lead to scarring of the lungs which, in turn, lead to developing IPF.  In the alternative, the Veteran claims that his IPF was caused by exposure to herbicide during his active service in the Republic of Vietnam.

At the outset, the Board notes that "idiopathic" means "of unknown cause or spontaneous origin."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 925 (31ST ed. 2007) [hereinafter DORLAND'S]. "Idiopathic pulmonary fibrosis" means "chronic inflammation and progressive fibrosis of the pulmonary alveolar walls, with steady progressive dyspnea, resulting finally in death from oxygen lack or right heart failure.  Sometimes it is a component of bronchiolitis obliterans with organizing pneumonia."  DORLAND'S at 712.    

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records (STRs) show that he was hospitalized for seven days due to acute pneumonitis in February 1966.  Records for his remaining 21 months of active service are absent any complaints, treatment, or diagnosis of a chronic respiratory disorder, to include a chronic cough.  His service separation examination showed that his lungs were normal.  There was no reference to any chronic residuals of the February 1966 infection.  

The Veteran's post-service medical treatment records are extensive.  He was seen in May 1978 for a five week history of a chronic cough.  He was eventually diagnosed as having pneumonitis.  There were no references to his active service or complaints of a chronic cough or respiratory problem prior to the 1978 infection.  Subsequent chest X-rays that were taken in December 1979, October 1982, and October 1987 were all within normal limits.  The October 1982 report indicated that the Veteran had no known chest problem.  Records from the 1990s show that the Veteran began to complain of a chronic cough.  Various diagnoses were made but none related the Veteran's symptoms to his active service.  Beginning around 2004 the diagnosis of IPF was used.  

The Veteran was afforded a VA examination in September 2010.  The examiner noted that the Veteran developed a chronic cough in the early 1990s, and was eventually referred to a pulmonologist, Dr. BH, who initially thought that his cough was multifactorial and largely due to postnasal drip, with some effects of GERD.  The Veteran then underwent a chest CT scan, which resulted in a diagnosis interstitial lung disease and then IPF in December 2006.  The examiner reported that Dr. BH opined that the cause of the Veteran's IPF was unknown.  The examiner related that the Veteran smoked "a couple cigarettes a day" for one-one and a half years while in active service; that the Veteran took morphine for cough suppression; and that he felt that his symptoms were worse, with increased cough and mucus production.  

The examiner reviewed the multiple CT scans and pulmonary function tests that the Veteran underwent over the years, as well as the extensive medical records in evidence.  Based on this review on the physical examination of the Veteran, the examiner opined that the Veteran's IPF was less likely as not caused by, or a result of, his exposure to Agent Orange and pneumonitis in service.  As rationale, the examiner noted that the Veteran has had a chronic cough, which was multi-factorial in nature, and that several etiologies have been implicated, including some possible effects of IPF.  The VA examiner buttressed his own opinion - that there was no known cause of IPF, and that the Veteran's IPF was not related to his Agent Orange exposure or the February 1966 acute pneumonitis - with the opinions of the Veteran's treating physicians.  

Reference was made to a May 2007 letter from Dr. BH, who wrote that there was no data on what specifically caused IPF, but that it was more prevalent in males, and that there it was likely that genetic and environmental factors contributed to its incidence, but that those factors "have not been elucidated as of yet."  Dr. BH also noted that she could not "rule in or out the possibility that this episode [of acute pneumonitis in February 1966] had a causal relationship to the development of interstitial lung disease."  In a September 2007, Dr. BH underlined once again that she explained to the Veteran that the cause of IPF was unknown and "how the pneumonitis he had back in 1996 relates to this was unclear at this time[ ]" and that a causal relationship between the two entities could not be proven or disproven.  The examiner reported that Dr. BH referred the Veteran to Dr. JD, another pulmonologist, who wrote in a September 2007 note "Agent Orange is not a well-known etiologic agent for pulmonary fibrosis.  The etiology of his obstructive component is unclear.  He does not have significant smoking history. Might have a component of constrictive bronchiolitis or asthma."  In an April 2010 rheumatology note, the doctor who tested and examined the Veteran stated that there was "nothing in the patient's laboratory values, history, or physical exam to suggest that the etiology of his pulmonary fibrosis is at all related to a rheumatologic disease."  

The examiner reiterated that the Veteran did not have pneumonia, and had an isolated incident of self-resolving acute pneumonitis, which would not be the cause for the widespread extent of interstitial scarring noted on a chest CT scan 38 years later.  The examiner noted that, based on current data, "Certain risk factors are associated with IPF, including cigarette smoking, infection, environmental pollutants, chronic aspiration, and drugs.  However, none of these risk factors adequately explains the extensive remodeling and progressive nature of IPF... One hypothesis is that abnormal GERD may contribute to lung injury and that prevention of microaspiration through adequate control of reflux may decrease the rate of progression of fibrosis. Further research is needed to evaluate that hypothesis."  The examiner added that although the Veteran's exposure to Agent Orange was conceded, chronic coughs, chronic bronchitis, and pneumonias were not considered Agent Orange presumptive diagnosis, and that no clear nexus has been established to attribute the Veteran's IPF to any events or periods in active service.

The Veteran underwent another VA examination in May 2011.  The examiner noted that the Veteran reported having a chronic cough with purulent sputum and shortness of breath at rest since 1995.  The examiner reported that the Veteran was diagnosed with pulmonary fibrosis in 2007.  The examiner related that the examination showed abnormal chest and lung findings, with coarse breath sounds with rales on both lung fields.  The examiner confirmed a diagnosis of moderate restrictive lung disease with pulmonary fibrosis, based on X-rays and pulmonary functions tests (PFTs). 

The examiner noted that the Veteran was evaluated by his private physicians in October 2002 for a cough of three-four months.  The Veteran was seen again for chronic cough which has lasted longer than a year in April 2005 - a history of pneumonia was noted in 1965 and 1978.  Chest X-rays done in August 2008 showed increased interstitial markings, and a chest CT scan was done, which showed mild basilar fibrosis.  In December 2006, Dr. BH wrote a letter indicating that the Veteran was treated for chronic cough secondary to IPF, and which explained that there was no cure or treatment for that condition, and that the cause of IPF was unknown as of yet.  During a May 2007 follow-up, the Veteran asked Dr. BH if his IPF was associated with his 1966 pneumonia.  The doctor noted that the Veteran's pulmonary fibrosis was consistent with IPF, which indicated that the cause of the fibrosis was unknown, but that none of this has been proven by any studies and there were probably some environmental factors that contributed to the development of the illness, and that the relation of the 1966 pneumonitis to the IPF was unclear - it could not be proven or disproven.  In January 2010, the Veteran was seen at VA for IPF treatment, and the doctor noted that the cause of it was unknown, but possible related to exposure in Vietnam.  In September 2010, a VA examiner evaluated the Veteran and opined that no clear nexus has been established to attribute the Veteran's IPF to any events or period spent in service.  In April 2010, rheumatological testing established that the Veteran's IPF was not related to any rheumatological issues.  In December 2010 and March 2011, the Veteran was seen at the pulmonary clinic with declining spirometry or pulmonary function tests.

The VA examiner related that based on the medical records in evidence, the Veteran has been told repeatedly that IPF had no known cause, although there may be environmental factors that contribute to it.  The examiner reported that to this day, there was no known cause as to why people developed IPF, including the Veteran.  The examiner opined that it was less likely than not that the Veteran's pneumonitis has lead him to develop IPF.  The examiner also stated that it was noted in 2005 that the Veteran had pneumonitis again in 1978, and that in 1978 there was no diagnosis of pulmonary fibrosis or evidence of scarring mentioned in the medical records, and that the Veteran was only diagnosed with increased interstitial markings secondary to pulmonary fibrosis around 2004.

The Board notes that the Veteran has an extensive medical record, from both private and VA providers.  As noted, the Veteran has been treated by his private providers for a chronic cough since the 1990s.  The Board has reviewed these medical records, and they are essentially contained/discussed in the VA examinations.  Both the September 2010 and May 2011 have quotes extensively from the Veteran's medical records, and have incorporated all significant and relevant portions of the medical record.  The Board will not repeat them now here.

However, the Board will discuss the records following the May 2011 VA examination.  In a June 2011 note, a VA physician reported that she told the Veteran that there was no current cure for IPF and that a lung transplant is the last resource of treatment, with the possibility of using immunosuppressants should the Veteran's symptoms or lung function worsen.  The Veteran has asked the physician whether his current IPF could have been caused by his 1966 acute pneumonitis, and the physician noted that that was "a question that is difficult to answer; there is no clear correlation between the two conditions but a prior pneumonitis [at] such [an] early age could lead to lung scarring which is currently present in his CT of the chest.  I cannot precisely comment that his prior pneumonitis has led to his current IPF; but there could be some degree of correlation more likely than not."  

In sum, a majority of the multiple physicians that the Veteran has seen since his chronic cough began, including private and VA physicians, nor his two VA examiners, have ever linked the Veteran's IPF to the February 1966 acute pneumonitis.  The only somewhat "positive" medical treatment note regarding a nexus between the Veteran's current IPF and his February 1966 acute pneumonitis is the June 2011 note.   That examiner again stated that "there is no clear correlation between the two conditions but a prior pneumonitis [at] such [an] early age could lead to lung scarring which is currently present in his CT of the chest.  I cannot precisely comment that his prior pneumonitis has led to his current IPF; but there could be some degree of correlation more likely than not."  The Board finds that this opinion is less probative and persuasive than the other evidence of record, as it uses vague language, i.e. "could."  The Court has held that the use of such equivocal language makes a statement by an examiner speculative in nature.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  

In addition, the physician failed to provide any credible supporting evidence or rationale for her brief opinion, which the Board finds much less persuasive than the extensive medical evidence from multiple pulmonary specialists who have not provided any etiology for the Veteran's IPF, stating instead that the cause of his disability was unknown.  It is also worth nothing that the June 2011 physician stated that "there is no clear correlation between the two conditions" and "I cannot precisely comment that his prior pneumonitis has led to his current IPF."  Those statements suggest that the physician was distancing herself from the "positive" opinion.

In sum, the totality of evidence simply fails to support that the Veteran's IPF is related to active service in any way, including his February 1966 acute pneumonitis.

The Veteran has also claimed that his IPF is related to Agent Orange exposure in active service.  When it comes to herbicide exposure, a Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides such as Agent Orange. 38 U.S.C.A. § 1116(a)(3) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). The RO has already conceded the Veteran's presumptive exposure to Agent Orange in active service. To that extent, the first element of service connection is met, as the Veteran has IPF, and the second element, in-service incurrence, is met, as the Veteran is presumed to have been exposed to Agent Orange.

As to the third element, a nexus between the two, IPF is not a disease presumptively associated with Agent Orange exposure.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2014); 38 C.F.R. § 3.309(e) (2014).  In fact, other than certain respiratory cancers, there is no presumption of service connection for any other respiratory disorder.  Therefore, the Veteran cannot receive service connection for IPF on a presumptive basis. 

This does not preclude direct service connection for IPF based on exposure to Agent Orange, which is particularly important when there is an approximate balance of positive and negative evidence in an appellant's particular case because a claimant is entitled to the benefit of the doubt.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, establishing "[a]ctual causation carries a very difficult burden of proof."  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In this case, there is no medical evidence linking IPF to his presumed herbicide exposure.  None of the medical opinions of record links the IPF to the Veteran's presumed Agent Orange exposure in any meaningful way.  On the contrary, medical opinions and notes have over and over related that there is no known correlation between Agent Orange exposure and IPF, both on a presumptive basis and directly.  As such, the totality of evidence simply fails to support that the Veteran's IPF is related to active service in any way, including Agent Orange exposure.      

The Veteran has submitted multiple statements to the Board, including a statement from a January 2010 statement form a former work colleague, attesting to the fact that the Veteran's has a chronic, persistent cough.  In his many statements, the Veteran has alleged that a nexus, a connection, exists between his current IPF and his February 1966 episode of acute pneumonitis and/or exposure to Agent Orange.  

However, the Veteran lacks the competence to diagnose the etiology of the lung disability he experiences.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2014).  Assessment of IPF requires an evaluation and specialized testing by a medical professional, and not lay observation.  It follows that the Veteran is not competent to assert that he experienced IPF since service, or that his IPF is related to any in-service events.  IPF is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  As alluded to, the determination of both the diagnosis and etiology of IPF must be made by a medical professional.  This requires medical expertise that the Veteran does not possess, such that the Veteran is not competent in that regard.  Therefore, the Veteran's unsubstantiated statements regarding the etiology of his IPF are found to lack competency.  Moreover, the Board finds that the medical evidence against the claim, especially the fact that the cause of the Veteran's lung disability has never been determined (ergo "idiopathic pulmonary fibrosis"), probatively outweighs his unsubstantiated lay testimony to the contrary. 

The Veteran has also submitted print-outs of internet articles from various sources, including ones relating to diseases statistical related to dioxin and ones stating that an injury to the lungs could trigger an abnormal healing response and excess scarring, which could be one of the causes of interstitial lung disease.    However, such evidence is not adequate. See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (providing that while a medical article or treatise can provide support for a claim of service connection, it must be bolstered by an opinion of a medical professional and relate to the specific facts of the case as opposed to a discussion of generic relationships).  The Veteran has not submitted such accompanying medical opinion, and hence his treatise evidence is of limited probative value.  Indeed, by contrast, the aforementioned medical opinions quite clearly establish that there is no relationship between the Veteran's active service and his IPF or any other chronic respiratory disorder.

For the foregoing reasons, the claim of entitlement to service connection for idiopathic pulmonary fibrosis must be denied.  The criteria for entitlement to service connection for the claimed disability has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.




ORDER

The claim for service connection for lumbar spine degenerative disc disease is dismissed.

Entitlement to service connection for a lung disability, to include idiopathic pulmonary fibrosis, to include as due to herbicide exposure, is denied. 
. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


